DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s remarks and claim amendments filed 05/16/2022 are acknowledged and have been considered. 

Status of Claims
	Claims 1-22 were previously pending in the application, with claims 8-13 and 19-22 having previously been withdrawn.  
As of the amendments filed 05/16/2022, claims 1 and 14 are amended; no claims are canceled; and no claims are newly added. 
Accordingly, claims 1-7 and 14-18 are under examination. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
	The following paragraphs of the specification cite references that are to be considered as relevant to the present application: Paragraphs [0015] – [0017], [0022], [0024] – [0027], [0031], [0037], [0041] – [0042], and [0044] – [0046]. Examiner recommends filing an Information Disclosure Statement listing the references that Applicant considers relevant to the present application. 

Specification
The disclosure is objected to because of the following informalities: The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the 
Appropriate correction is required.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities: 
Amended claims 1 and 14 recite “based on a sensed configuration of at the least one magnetic particle” in their respective line 15. Based on the language used elsewhere in the claims and in the specification, Examiner is under the assumption that these amended claims were instead intended to read as “based on a sensed configuration of the at least one magnetic particle” for both of these claims. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mair et al. (US 2015/0164365 A1, hereinafter "Mair") in view of Wang et al. (US 2004/0225213 A1, hereinafter “Wang”) and Toth et al. (US 2015/0164401 A1, hereinafter “Toth”), further in view of Gleich (US 2006/0238194 A1, hereinafter “Gleich”). 

Regarding claim 1, Mair discloses: 
A system ("An apparatus" Mair: Abstract) comprising:
at least one untethered device component for introduction into neuronal living tissue ("miniature electronic circuit is capable of crossing the blood brain barrier as a result of a coating" Mair: [0020]) of a subject ("One or more miniature electronic circuits are introduced into the body or body part" Mair: [0022]); and
a controller ("a controller that enables, automatic, semi-automatic and/or manual control of generated magnetic fields and magnetic gradients" Mair: [0062]) coupled to at least one sensor ("at least one sensor of magnetic field strength (and/or direction)" Mair: [0023]) for remotely sensing a magnetic field produced by the at least one untethered device component ("miniature electronic circuit emanates a signal that is received by one or more sensors located external to the body or body part" Mair: [0025]) introduced in the neuronal living tissue ("miniature electronic circuit is capable of crossing the blood brain barrier as a result of a coating" Mair: [0020]; "magnetic sensor detecting the presence and magnitude of the magnetic gradient may be used to sense local currents generated in the body or body part by cells or organs, e.g., the cells are neurons in the brain" Mair: [0045]) of a subject in response to one or more electric fields produced by the living tissue ("one or more miniature electronic circuits sense the local milieu in the body or body part (for example, by sensing magnetic field, voltage, current, chemical substances, receptors, temperature, and/or pressure, etc.)" Mair: [0018]),
wherein the device component is no larger than 100 microns in any single dimension ("miniature electronic circuit is less than 10 microns in size" Mair: [0020]), 
wherein the at least one sensor ("at least one sensor of magnetic field strength (and/or direction)" Mair: [0023]) for remotely sensing the configuration of the at least one magnetic particle provides data that enables the system to characterize an electrical status of the neuronal living tissue (“may be used to sense local currents generated in the body or body part by cells or organs, e.g., the cells are neurons in the brain" Mair: [0045]) in which the at least one untethered device component is located ("describe the strength and/or direction of the electrical field at locations in the body" Mair: [0022]).

Mair remains silent on: 
wherein the device component contains at least one magnetic particle in a liquid crystal solution,
wherein the liquid crystal is sensitive to one or more electric fields produced by the neuronal living tissue, and
wherein the at least one sensor for remotely sensing the configuration of the at least one magnetic particle in the liquid crystal solution provides data; 
the system to characterize an electrical status of the neuronal tissue in which the at least one untethered device component is located based on the sensed configuration of at the least one magnetic particle. 

However, in a similar invention in the same field of endeavor, Wang teaches an “assembly for imaging an implanted medical device” (Wang: [0002]) that is “adapted to obtain both images of anatomical features of human patients as well as some aspects of the functional activities and characteristics of biological tissue” (Wang: [0003]) in which “the nanomagnetic material consists of or comprises nanomagnetic liquid crystal material” (Wang: [0205]), and further teaches: 
A system ("assembly for imaging an implanted medical device" Wang: [0002]) comprising:
at least one untethered device component ("assembly includes an implanted medical device" Wang: [0018]; "sheath 2002 is comprised of an elongated element consisting of a proximal end and a distal end, containing one or more internal hollow lumens, whereby the lumens at said distal end may be open or closed, is used to temporarily or permanently encase an implantable medical device" Wang: [0223]) for introduction into living tissue of a subject ("device 10 that is implanted in a living biological organism (not shown)" Wang: [0062], Fig. 1); 
wherein the device component contains at least one magnetic particle in a liquid crystal solution ("sheath 2002 whose surface 2004 is comprised of a multiplicity of nanomagnetic materials 2006, 2008, and 2010. In one embodiment, the nanomagnetic material consists of or comprises nanomagnetic liquid crystal material" Wang: [0205], Fig. 19; "liquid crystal nanomagnetic particle construction" Wang: [0221]), 
wherein the liquid crystal ("liquid crystal nanomagnetic particle construction" Wang: [0221]) is sensitive ("implantable devices are sensitive to a variety of forms of electromagnetic interference (EMI)" Wang: [0159]) to one or more electric fields produced by the living tissue ("devices may also contain sensing and logic and control systems that respond to low-level electrical signals emanating from the monitored tissue region of the patient" Wang: [0159]), and 
wherein the at least one sensor for remotely sensing the configuration ("signals are detected by a remote receiver, which is thus able to locate the implanted medical device within a biological organism" Wang: [0018]) of the at least one magnetic particle in the liquid crystal solution ("liquid crystal nanomagnetic particle construction" Wang: [0221]) provides data that enables the system to characterize an electrical status (“determining the state of health of the tissue examined” Wang: [0157]) of the living tissue ("an imaging technique to obtain images of anatomical features of human patients as well as some aspects of the functional activities of biological tissue; ... These images have medical diagnostic value in determining the state of the health of the tissue examined" Wang: [0157]) in which the at least one untethered device component is located (“signals emanating from the monitored tissue region of the patient" Wang: [0159]). 
	In Wang’s invention, the assembly for imaging an implanted medical device represents the claimed system, while the implanted medical device and sheath combined represents the claimed untethered device component. Wang discloses that the “sheath 2002 … is used to … permanently encase an implantable medical device;” thus, Wang’s “sheath 2002” and “implanted medical device” together comprise the structure that represents the claimed untethered device component. Wang’s Fig. 19A depicts the manner in which the “sheath 2002 may be disposed in whole or in part over medical device 2012” (Wang: [0211]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus to apply magnetic fields disclosed by Mair, by including the assembly for imaging an implanted medical device as taught by Wang. One of ordinary skill in the art would have been motivated to make this modification because it is "adapted to obtain both images of anatomical features of human patients as well as some aspects of the functional activities and characteristics of biological tissue. These images have medical diagnostic value in determining the state of health of the tissue examined. Unlike the situation with fluoroscopic imaging, a patient undergoing magnetic resonance imaging procedure may remain in the active-imaging system for a significant amount of time, e.g. a half-hour or more, without suffering any adverse effects" (Wang: [0003]). Furthermore, specifically regarding the inclusion of the liquid crystal solution, Wang asserts that "by varying the size, shape, number, location, and/or composition of such liquid crystals, one may custom design any desired response" (Wang: [0228]).

	Wang is not being relied upon for teaching: 
wherein the liquid crystal is sensitive to one or more electric fields produced by the neuronal living tissue, and 
the system to characterize an electrical status of the neuronal living tissue in which the at least one untethered device component is located based on the sensed configuration of at the least one magnetic particle. 

 To clarify, Mair discloses the characterization of an electrical status of the neuronal living tissue, while Wang teaches the use of a magnetic particle in a liquid crystal solution to obtain aspects of the functional activities and to determine the state of the health of the tissue examined. Neither of these two references explicitly teaches that the liquid crystal solution enables characterization of the neuronal living tissue. While Mair certainly discloses the characterization of neuronal living tissue, and Wang undoubtedly teaches the use of a magnetic particle in a liquid crystal solution to determine the state of tissues, neither of these references alone teach both the liquid crystal solution and the neuronal living tissue. 
However, in a similar invention in the same field of endeavor, Toth teaches “devices, systems, and methods for monitoring local neurological activity along an organ wall and/or to extract spatially fine electrophysiological characteristics from amongst one or more macroscopic biosignals (e.g., to extract local neurological signals from potentially overwhelming electrocardiographic and/or electromyographic signals), and to predict the spatial origin of neurological signals (e.g., as part of a neuronal locating and/or mapping system, etc.)" (Toth: [0009]) using “electroactive polymers (e.g., …, liquid crystals, …, etc.) (Toth: [0159]), and further teaches: 
wherein the liquid crystal ("one or more microfingers may include one or more active material elements. Control signals delivered to the active material element may help to bias the microfingers towards the intended surgical site, actively control the contact forces between finger tips and the surgical sites, etc. Some non-limiting examples of active materials that may be suitable for application to one or more microfingers include ... electroactive polymers (e.g., ..., liquid crystals, graft elastomers, hydrogel actuators, etc.)" Toth: [0159]) is sensitive to one or more electric fields ("one or more microfingers may be configured to monitor local electrical fields" Toth: [0156]) produced by the neuronal living tissue ("monitoring a level of neurological activity on the sensed nerve(s)" Toth: [0201]), and 
wherein the at least one sensor ("one or more microfingers may be configured to monitor local electrical fields" Toth: [0156]) for remotely sensing (“remote monitoring” Toth: [0303]) the configuration of the at least one magnetic particle ("magnetic particles in the fluid" Toth: [0330]; "magnetic field may be used to agitate the nanoparticles, causing particle rotation and magnetic domain realignment" Toth: [0332]) in the liquid crystal solution (“liquid crystals” Toth: [0159]) provides data that enables the system to characterize an electrical status ("implantable device for monitoring electrophysiological activity" Toth: [0044]; "electrophysiological signals may be related to one or more of water concentration, tissue tone, evoked potential, remotely stimulated nervous activity, a pressure stimulated nervous response, an electrically stimulated movement, sympathetic nervous activity, an electromyographic signal [EMG], a mechanomyographic signal [MMG], a local field potential, an electroacoustic event, vasodialation, bladder wall stiffness, muscle sympathetic nerve activity [MSNA], central sympathetic drive, nerve traffic, combinations thereof, or the like" Toth: [0045]) of the neuronal living tissue ("monitoring a level of neurological activity on the sensed nerve(s) to determine if the levels are outside of the norm" Toth: [0201]) in which the at least one untethered device component is located ("configured to monitor local electrical fields" Toth: [0118]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus to apply magnetic fields disclosed by Mair, by including the device for monitoring electrophysiological/neurological activity of tissue as taught by Toth. One of ordinary skill in the art would have been motivated to make this modification because it “may be advantageous for treating a neurological disorder with minimal impact to the surrounding anatomy and physiological function of the associated organs” (Toth: [0096]). Furthermore, it "may also be advantageous for determining an effect of the surgical procedure on one or more physiological parameters of a tissue (e.g., an organ wall stiffness, change in nerve activity, change in local blood perfusion, etc.) adjacent to the monitoring site" (Toth: [0092]). Toth further discloses that the information acquired by the device “may be advantageous for selecting tissues on which to perform a surgical procedure” (Toth: [0145]), i.e., the tissues characterized as having an abnormal electrical status. 

	While Mair discloses providing data that enables the system to characterize an electrical status of the neuronal living tissue in which the at least one untethered device component is located, as described above, Mair is not being relied on for teaching: 
the system to characterize an electrical status of the neuronal tissue in which the at least one untethered device component is located based on the sensed configuration of at the least one magnetic particle. 

	However, in a similar invention in the same field of endeavor, Gleich teaches a device and method for examination and use of an electrical field in an object under examination containing magnetic particles (Title) to “be able to make the most accurate statements possible about the conductivity of in particular areas of tissue of living organisms” ([0002]), and further teaches:  
the system to characterize an electrical status ("method for imaging electrical resistivity or conductivity in an examination area" Gleich: [0059]; "method for imaging internal electrical fields in an examination area" Gleich: [0060]) of the neuronal tissue (“stimulate neural pathways in targeted manner” Gleich: [0029]) in which the at least one untethered device component is located ("method of determining the conductivity or the, especially three-dimensional, conductivity distribution in an examination area of an object under examination using a device" Gleich: [0001]) based on the sensed configuration of at the least one magnetic particle ("determination of the conductivity in the examination area as a function of the magnetization status and/or the orientation of the magnetic particles" Gleich: [0017]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus to apply magnetic fields disclosed by Mair, by including the device and method for determining conductivity distribution as taught by Gleich. One of ordinary skill in the art would have been motivated to make this modification because "conductivity may be determined with high resolution in objects under examination, especially in bodies of living organisms" (Gleich: [0070]). It is "thus possible, with simple apparatus, to obtain good conductivity images even of deeper-lying tissue with high imaging accuracy and to be able to represent changes in the state of the tissue very precisely" (Gleich: [0070]). 

	Regarding claim 2, the combination of Mair, Wang, Toth, and Gleich discloses: 
	The system of claim 1, as described above. 
	Mair further discloses: 
wherein the untethered device component is positioned within the subject under the influence of magnetic fields produced at least in part by the controller ("operation of (and/or transmission of information from) said miniature electronic circuits is affected by the applied magnetic fields" Mair: [0003]).

Regarding claim 3, the combination of Mair, Wang, Toth, and Gleich discloses: 
The system of claim 1, as described above. 
	Mair further discloses: 
wherein one or more sections of the at least one device component are coated with a biocompatible material ("the miniature electronic circuit is capable of crossing the blood brain barrier as a result of a coating" Mair: [0020]; [Since the device is capable of crossing the blood brain barrier as a result of the coating, then the coating is a biocompatible material.]).

Regarding claim 4, the combination of Mair, Wang, Toth, and Gleich discloses: 
The system of claim 1, as described above. 
	Mair further discloses: 
wherein one or more sections of the at least one device component are coated with a material to enhance transport to or through living tissue ("the miniature electronic circuit is capable of crossing the blood brain barrier as a result of a coating" Mair: [0020]; [Since the device is capable of crossing the blood brain barrier as a result of the coating, then the coating is a material to enhance transport through that barrier (and to the brain)]).

Regarding claim 5, the combination of Mair, Wang, Toth, and Gleich discloses: 
	The system of claim 1, as described above. 
	Mair further discloses: 
wherein one or more sections of the at least one device component are coated with a material to enhance transport through a barrier between blood and brain ("the miniature electronic circuit is capable of crossing the blood brain barrier as a result of a coating" Mair: [0020]).

Regarding claim 6, the combination of Mair, Wang, Toth, and Gleich discloses: 
The system of claim 1, as described above. 
	Mair further discloses: 
wherein the at least one device may be moved or deformed under the influence of magnetic fields produced at least in part by the controller in order to affect the living tissue ("one or more magnets or electromagnets or antennae that impose electrical and/or magnetic spatially-variant gradients upon a part of a body or body part, one or more miniature electronic circuits (located inside the body part)" Mair: [0004]).

Regarding claim 7, the combination of Mair, Wang, Toth, and Gleich discloses: 
The system of claim 1, as described above. 
	Mair further discloses: 
wherein the at least one device may affect the electrical properties of nearby neurons under the influence of magnetic fields produced at least in part by the controller in order to affect the living tissue ("the magnetic sensor detecting the presence and magnitude of the magnetic gradient may be used to sense local currents generated in the body or body part by cells or organs, e.g., the cells are neurons in the brain" Mair: [0045]).

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mair in view of Wang, further in view of Gleich. 

Regarding claim 14, Mair discloses: 
A system ("An apparatus" Mair: Abstract) comprising:
at least one untethered device component for introduction into living tissue of a subject ("One or more miniature electronic circuits are introduced into the body or body part" Mair: [0022]); and
a controller ("a controller that enables, automatic, semi-automatic and/or manual control of generated magnetic fields and magnetic gradients" Mair: [0062]) coupled to at least one sensor ("at least one sensor of magnetic field strength (and/or direction)" Mair: [0023]) for remotely sensing a magnetic field produced by the at least one untethered device component ("miniature electronic circuit emanates a signal that is received by one or more sensors located external to the body or body part" Mair: [0025]) introduced in living tissue of a subject in response to one or more electric fields produced by the living tissue ("one or more miniature electronic circuits sense the local milieu in the body or body part (for example, by sensing magnetic field, voltage, current, chemical substances, receptors, temperature, and/or pressure, etc.)" Mair: [0018]),
wherein the device component is no larger than 100 microns in any single dimension ("miniature electronic circuit is less than 10 microns in size" Mair: [0020]),
wherein the at least one device affects the electrical properties ("magnets or electromagnets or antennae that impose electrical and/or magnetic spatially-variant gradients upon a part of a body or body part" Mair: [0004]) of at least one nearby neuron (“may be used to sense local currents generated in the body or body part by cells or organs, e.g., the cells are neurons in the brain" Mair: [0045]) under the influence of one or more magnetic fields produced at least in part by the controller ("a controller that enables, automatic, semi-automatic and/or manual control of generated magnetic fields and magnetic gradients" Mair: [0062]), and
wherein the at least one sensor ("at least one sensor of magnetic field strength (and/or direction)" Mair: [0023]) for remotely sensing a magnetic field produced by the at least one untethered device component (“electromagnets that impose electrical and/or magnetic spatially-variant gradients upon the body may be configured, posited or controlled to create very high magnetic fields” Mair: [0021]) provides data that enables the system to characterize an electrical status ("describe the strength and/or direction of the electrical field" Mair: [0022]) of the living tissue (“may be used to sense local currents generated in the body or body part by cells or organs, e.g., the cells are neurons in the brain" Mair: [0045]) in which the at least one untethered device component is located ("describe the strength and/or direction of the electrical field at locations in the body" Mair: [0022]).

Mair remains silent on: 
	wherein the device component contains at least one magnetic particle in a liquid crystal solution. 
the system to characterize an electrical status of the living tissue in which the at least one untethered device component is located based on a sensed configuration of at the least one magnetic particle. 

However, in a similar invention in the same field of endeavor, Wang teaches an “assembly for imaging an implanted medical device” (Wang: [0002]) that is “adapted to obtain both images of anatomical features of human patients as well as some aspects of the functional activities and characteristics of biological tissue” (Wang: [0003]) in which “the nanomagnetic material consists of or comprises nanomagnetic liquid crystal material” (Wang: [0205]), and further teaches: 
wherein the device component contains at least one magnetic particle in a liquid crystal solution ("sheath 2002 whose surface 2004 is comprised of a multiplicity of nanomagnetic materials 2006, 2008, and 2010. In one embodiment, the nanomagnetic material consists of or comprises nanomagnetic liquid crystal material" Wang: [0205], Fig. 19; "liquid crystal nanomagnetic particle construction" Wang: [0221]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus to apply magnetic fields disclosed by Mair, by including the assembly for imaging an implanted medical device as taught by Wang. One of ordinary skill in the art would have been motivated to make this modification because it is "adapted to obtain both images of anatomical features of human patients as well as some aspects of the functional activities and characteristics of biological tissue. These images have medical diagnostic value in determining the state of health of the tissue examined. Unlike the situation with fluoroscopic imaging, a patient undergoing magnetic resonance imaging procedure may remain in the active-imaging system for a significant amount of time, e.g. a half-hour or more, without suffering any adverse effects" (Wang: [0003]). Furthermore, specifically regarding the inclusion of the liquid crystal solution, Wang asserts that "by varying the size, shape, number, location, and/or composition of such liquid crystals, one may custom design any desired response" (Wang: [0228]).

	While Mair discloses providing data that enables the system to characterize an electrical status of the living tissue in which the at least one untethered device component is located, as described above, Mair is not being relied on for teaching: 
the system to characterize an electrical status of the living tissue in which the at least one untethered device component is located based on a sensed configuration of at the least one magnetic particle. 

	However, in a similar invention in the same field of endeavor, Gleich teaches a device and method for examination and use of an electrical field in an object under examination containing magnetic particles (Title) to “be able to make the most accurate statements possible about the conductivity of in particular areas of tissue of living organisms” ([0002]), and further teaches:  
the system to characterize an electrical status ("method for imaging electrical resistivity or conductivity in an examination area" Gleich: [0059]; "method for imaging internal electrical fields in an examination area" Gleich: [0060]) of the living tissue (“stimulate neural pathways in targeted manner” Gleich: [0029]) in which the at least one untethered device component is located ("method of determining the conductivity or the, especially three-dimensional, conductivity distribution in an examination area of an object under examination using a device" Gleich: [0001]) based on a sensed configuration of at the least one magnetic particle ("determination of the conductivity in the examination area as a function of the magnetization status and/or the orientation of the magnetic particles" Gleich: [0017]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus to apply magnetic fields disclosed by Mair, by including the device and method for determining conductivity distribution as taught by Gleich. One of ordinary skill in the art would have been motivated to make this modification because "conductivity may be determined with high resolution in objects under examination, especially in bodies of living organisms" (Gleich: [0070]). It is "thus possible, with simple apparatus, to obtain good conductivity images even of deeper-lying tissue with high imaging accuracy and to be able to represent changes in the state of the tissue very precisely" (Gleich: [0070]). 

	Regarding claim 15, the combination of Mair, Wang, and Gleich discloses: 
The system of claim 14, as described above. 
	Mair further discloses: 
wherein the untethered device component is positioned within the subject under the influence of magnetic fields produced at least in part by the controller ("operation of (and/or transmission of information from) said miniature electronic circuits is affected by the applied magnetic fields" Mair: [0003]).

Regarding claim 16, the combination of Mair, Wang, and Gleich discloses: 
The system of claim 14, as described above. 
	Mair further discloses: 
	wherein one or more sections of the at least one device component are coated with a biocompatible material ("the miniature electronic circuit is capable of crossing the blood brain barrier as a result of a coating" Mair: [0020]; [Since the device is capable of crossing the blood brain barrier as a result of the coating, then the coating is a biocompatible material.]).

Regarding claim 17, the combination of Mair, Wang, and Gleich discloses: 
The system of claim 14, as described above. 
	Mair further discloses: 
	wherein one or more sections of the at least one device component are coated with a material to enhance transport to or through living tissue ("the miniature electronic circuit is capable of crossing the blood brain barrier as a result of a coating" Mair: [0020]; [Since the device is capable of crossing the blood brain barrier as a result of the coating, then the coating is a material to enhance transport through that barrier (and to the brain).]).

Regarding claim 18, the combination of Mair, Wang, and Gleich discloses: 
The system of claim 14, as described above. 
	Mair further discloses: 
	wherein one or more sections of the at least one device component are coated with a material to enhance transport through a barrier between blood and brain ("the miniature electronic circuit is capable of crossing the blood brain barrier as a result of a coating" Mair: [0020]).



Response to Arguments
Applicant provides the following arguments with respect to claims 1 and 14: 

Applicant submits that the rejection is traversed because the cited references, analyzed individually or in combination, fail to teach or suggest all the features recited in combination in the claimed invention, and submits the example that the cited references fail to teach or suggest the claimed system wherein the at least one sensor for remotely sensing the configuration of the at least one magnetic particle in the liquid crystal solution provides data that enables the system to characterize an electrical status of the neuronal living tissue based on the sensed configuration of at least one magnetic particle as generally recited in independent claims 1 and 14. 
	Applicant submits that the Office Action cited to paragraph [0159] of Wang as allegedly teaching that the liquid crystal is sensitive to magnetic fields produced by the living tissue, and submits that to the contrary, this paragraph refers to uncoated implanted medical devices and drawbacks of those devices which is precisely what Wang teaches to avoid by applying the liquid crystal nanomagnetic material. Applicant further submits that the Office Action cited to paragraph [0157] of Wang as teaching ‘determining the state of the health of the tissue’ in which Wang cites to the state of the art in which standard MRI images can be analyzed, and submits that this citation fails to teach or suggest how an electrical status of the neuronal living tissue is characterized based on the sensed configuration of at least one magnetic particle. Finally, Applicant submits that even assuming arguendo that Wang supports the nanomagnetic material permitting locating of the medical device, Wang still fails to teach or suggest that the locating data of Wang enables the system to characterize an electrical status of the neuronal living tissue as claimed. 
	Applicant also submits that paragraphs [0221] and [0228] of Wang describe feedback control via a sensor for adjusting electrical or magnetic energy applied into shielding, but fails to teach or suggest the claimed sensor able to characterize the electrical status of the tissue based on the sensed configuration of the at least one magnetic particle as claimed. 

In response, Examiner respectfully submits that Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. However, upon further consideration in light of the amendments to independent claims 1 and 14, a new ground of rejection is provided with respect to the newly added limitations of the independent claims. The responses to the above arguments and the explanation of the new ground of rejection are provided below. 
Regarding the argument that Wang does not teach that the liquid crystal is sensitive to magnetic fields produced by the living tissue, Examiner respectfully submits that this argument is not persuasive, as Wang describes a patent document that illustrates “how the orientations of the magnetic liquid crystals align in response to an applied magnetic field” in paragraph [0210]. Regarding the argument that the citation of Wang fails to teach or suggest how an electrical status of the neuronal living tissue is characterized based on the sensed configuration of at least one magnetic particle, Examiner respectfully submits that the limitation “based on the sensed configuration of at least one magnetic particle” was not previously required by the claims and thus this argument with respect to the previous ground of rejection is moot. While Wang teaches determining the state of the health of the tissue, an additional reference has been cited to teach characterizing an electrical status of the tissue based on the sensed configuration of the at least one magnetic particle, as described below. Regarding the argument that Wang fails to teach or suggest that the locating data enables the system to characterize an electrical status of the neuronal living tissue as claimed, Examiner respectfully submits that Wang does in fact teach both locating data of the device and characterizing an electrical status of the tissue. However, the newly added limitation of characterizing the electrical status of the tissue based on the sensed configuration of at the least one magnetic particle is not explicitly taught by Wang. 
Accordingly, an additional reference has been cited to teach the newly added limitation of each of the independent claims. Based on the updated search, Gleich is cited to teach a device and method for examination and use of an electrical field in an object under examination containing magnetic particles (Title) to “be able to make the most accurate statements possible about the conductivity of in particular areas of tissue of living organisms” ([0002]), and further teaches:  
the system to characterize an electrical status ("method for imaging electrical resistivity or conductivity in an examination area" Gleich: [0059]; "method for imaging internal electrical fields in an examination area" Gleich: [0060]) of the neuronal tissue (“stimulate neural pathways in targeted manner” Gleich: [0029]) in which the at least one untethered device component is located ("method of determining the conductivity or the, especially three-dimensional, conductivity distribution in an examination area of an object under examination using a device" Gleich: [0001]) based on the sensed configuration of at the least one magnetic particle ("determination of the conductivity in the examination area as a function of the magnetization status and/or the orientation of the magnetic particles" Gleich: [0017]). Gleich also similarly teaches the newly added limitation of independent claim 14. Examiner respectfully submits that Gleich’s “determination of the conductivity in the examination area as a function of … the orientation of the magnetic particles” provides teaching for the newly added limitations of claims 1 and 14 (“characterize an electrical status of the neuronal living tissue … based on the sensed configuration of at the least one magnetic particle.”). 
Gleich also teaches the limitation that the device component contains at least one magnetic particle in a liquid crystal solution (“sample of a magnetic particle composition is suspended in water, optionally with the help of a simple detergent” Gleich: [0065]). It is commonly known that a detergent is an example of a liquid crystal (see Liquid crystal – Wikipedia – captured from 11/12/2014 on wayback machine; included on PTO-892). 
	Examiner respectfully submits that the newly added limitation (“based on the sensed configuration of at the least one magnetic particle”) of independent claims 1 and 14 is taught by the newly cited reference Gleich, as described above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Houle (US 2008/0255498 A1, hereinafter “Houle”) teaches sensitizer solutions that “experience a force when exposed to a magnetic field (i.e., magnetic particles)” ([0304]). Houle further teaches that the “motion and/or orientation of magnetic particles, due to the presence of a magnetic field, directly result in the motion and/or orientation of non-charged particle in the solution and/or other fluids in the treatment site due to the properties of the fluids” ([0304]). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793 

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793